Citation Nr: 0716409	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  00-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The matter was remanded in March 2005 and again in 
April 2006.

As noted in the April 2006 Board remand, the veteran has 
raised the issue of service connection for additional 
disability of gouty arthritis of joints caused by the 
service-connected rheumatoid arthritis.  The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
No additional development has occurred regarding this claim 
since the April 2006 Board remand and it is again referred to 
the RO for appropriate action.

As part of that Board's April 2006 remand, the RO/AMC was to 
obtain current VA treatment records, to specifically include 
x-ray and RH factor testing reports (if conducted).  Current 
VA treatment records were obtained.  The current medical 
records make reference to a missing x-ray report; however, 
these records also provide a summation of that report.  
Specifically, a March 2006 medical report, and other reports 
of record, shows that in June 2004 the veteran had "R wrist 
XR neg.; L wrist XR-diffuse arthritis, more prominent than on 
11/12/02-nonspecific but could be sec. to 
rheum.arthritis.Clinical correlations recommended;" the June 
2004 x-ray report is not in the record.  While it appears 
that all of the x-ray reports were not obtained, the medical 
records that were obtained were sufficient for the VA 
examiner to make the ultimate determination required by the 
Board's remand.  The Board finds that substantial compliance 
has been completed, and the case has been properly returned 
to the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (no violation when the examiner made ultimate 
determination required by Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order"), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Evans v. West, 12 Vet. 
App. 22, 31 (1998).  The Board notes that the VA examiner 
opined that the veteran's bilateral wrists, ankles, and jaw 
were likely affected by rheumatoid arthritis, the condition 
the veteran is service-connected for.  This opinion is 
certainly not prejudicial to the veteran.  


FINDING OF FACT

Rheumatoid arthritis is currently manifested by no more than 
one or two exacerbations a year and slight limitation of 
motion in the left wrist only, without other limitation of 
motion shown, and is not manifested by definite impairment of 
health.  Ankylosis is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
(DC) 5002 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the veteran's current claim 
for increase was filed prior to the passage of the VCAA.  
Therefore, it was impossible for VA to issue a VCAA compliant 
letter prior to initial consideration of his claim.  

VA advised the veteran of the essential elements of the VCAA 
in an October 2002 letter, VA informed the veteran of the 
types of evidence needed in a claim for an increased rating.  
VA also told him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

While the veteran was not given notice prior to the initial 
unfavorable decision, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Subsequent to the October 2002 
notification letter, a statement from the veteran's 
accredited representative from December 2004 stated that the 
veteran had no more evidence to submit.  The veteran's claim 
has subsequently been remanded twice by the Board to ensure 
proper development, and readjudicated in supplemental 
statements of the case in November 2005 and February 2007.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2002 notification letter did 
not include notice of these elements; however, the Board 
finds no prejudice to the veteran.  See Bernard, supra.  The 
veteran was awarded service connection for rheumatoid 
arthritis in August 1967; therefore, the first three elements 
are not in dispute.  The veteran is appealing the degree of 
disability, demonstrating that he has actual knowledge of 
this element.  As there will be no further increase as a 
result of this decision, further information about effective 
dates is not needed.  Furthermore, the veteran was given 
notice of degrees of disability and effective dates in a May 
2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Atrophic rheumatoid arthritis is evaluated under DC 5002.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warrants a 100 percent evaluation.  
38 C.F.R. § 4.71a, DC 5002.  If there is less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Id.  Symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrants a 40 percent 
evaluation.  Id.  One or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  Id.

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
atrophic rheumatoid arthritis is rated under the appropriate 
diagnostic codes for the specific joints involved.  Id.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; the higher evaluation will 
be assigned.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's rheumatoid arthritis warrants an evaluation in 
excess of 20 percent.  The veteran's current claim for 
increase was started in 1998; the medical evidence shows that 
throughout the applicable period the veteran has not had 
definite impairment of health from rheumatoid arthritis, as 
evidenced by examination finding or the requisite number of 
incapacitating exacerbations.

The veteran was given a VA examination in May 2005.  The VA 
examiner, in an addendum to that examination report, opined 
that the veteran's bilateral wrists, ankles and jaw are 
actively affected with rheumatoid arthritis, and that the 
veteran's left knee is not currently affected by rheumatoid 
arthritis; rather, it is affected by gout.  Therefore, in 
considering the veteran's claim, the Board will look at 
symptoms related to the veteran's wrists, ankles and jaws 
when assessing incapacitating exacerbations and other 
symptoms to determine the appropriate evaluation.   

The competent medical evidence does not show definite health 
problems or more than one or two incapacitating exacerbations 
a year associated with the veteran's rheumatoid arthritis.  
For example, a September 1998 VA examination shows that the 
veteran's rheumatoid arthritis was in remission at that time, 
a November 2002 VA examiner reported no evidence of 
rheumatoid arthritis clinically at that time and that the 
veteran's rheumatoid factor was negative in July 1988 and in 
1985, and VA medical records from May 2002 and January 2004 
report "?rheumatoid arthritis for 35ys not confirmed 
recently."  A December 2005 "Rheumatoid Follow-Up Note," 
and other medical reports, shows that the veteran has a 
history of "3-4 gouty attacks/year."  That report reflected 
that the veteran's last gout attack was in December 2004.  A 
report from March 2006 shows that the veteran's gout was in 
remission for over a year at that time.  A May 2005 VA 
examiner did report that the veteran had exacerbations of 
rheumatoid arthritis in 1973 and 1993.  Simply put, the 
medical evidence shows that the veteran has in the past 
suffered from exacerbations of gouty arthritis, a condition 
that he is not service-connected for.  While the May 2005 VA 
examiner, in an addendum, concluded that the veteran has 
rheumatoid arthritis in his wrists, ankles, and jaw, the 
"attacks" in the medical record are reported as "gouty 
attacks," and not as attacks of rheumatoid arthritis (with 
the exception of the 1973 and 1993 attacks).  It is possible 
that these gouty attacks may have been aggravated by the 
veteran's service connected rheumatoid arthritis; however, 
that is an entirely different claim, a claim that been 
neither procedurally prepared nor certified for appellate 
review (and which has been referred to the RO).     

As noted above, the veteran's rheumatoid arthritis can also 
be evaluated by assessing the chronic residuals as evidenced 
by ankylosis or limitation of motion.  Considering these 
symptoms, the Board finds that the veteran does not warrant 
an evaluation in excess of 20 percent for rheumatoid 
arthritis.  The competent medical evidence shows that the 
veteran does not have ankylosis in any of his joints.  For 
example the November 2002, June 2004, and May 2005 VA 
examinations all reported that the veteran had no ankylosis.  

The veteran has been seeking treatment from the VA, relating 
to his rheumatoid arthritis and gouty arthritis, for some 
time.  The preponderance of the available medical evidence is 
against a finding that the veteran has limitation of motion 
in either of his ankles, his jaw, or his right wrist shown by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For example, a rheumatoid 
follow-up from October 1999, and a May 2005 VA examination, 
show full range of motion for both ankles and the right 
wrist.  There have been some reports of minimal limitation of 
motion, such as the June 2004 VA examination; which showed 
dorsiflexion in the veteran's left and right ankles to 16 and 
18 degrees respectively, and plantar flexion to 44 degrees 
bilaterally (normal dorsiflexion is to 20 degrees, and normal 
plantar flexion is to 45 degrees per 38 C.F.R. § 4.71a, 
DC 5271 (2006)); however, there was no finding that these 
slight limitations were caused by swelling, muscle spasm, 
painful motion or anything of that nature.  In fact, the June 
2004 examiner reported painful motion in the left wrist, and 
reported that the veteran had no pain in range of other 
joints.  The medical evidence relating to the veteran's 
treatment does show that he has had some limitation of motion 
in his left wrist caused by pain.    It is to the veteran's 
advantage that the 20 percent systemic evaluation is 
assigned, as no more than a 10 percent rating would be 
assigned for limitation of affected joint motion.

Diagnostic Code 5215 addresses limitation of motion of the 
wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 
15 degrees) or when the palmar flexion is limited in line 
with the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, DC 5215 (2006).  A March 2005 rheumatology 
follow-up note shows the most limitation of motion of the 
veteran's left wrist during the applicable period, with both 
flexion and extension to 20 degrees.  The limitation of 
motion in the veteran's left wrist, at its worst, is 
noncompensable under DC 5215; therefore, a 10 percent 
evaluation would be assigned.  See 38 C.F.R. § 4.71a, DC 
5002.  The Board notes that the highest evaluation for 
limitation of motion of the wrist is also 10 percent; so 
regardless of the limitation, the veteran would be assigned a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, DCs 5002, 
5215.  Since evaluation for neither the active process nor 
the residuals would result in an evaluation in excess of 
20 percent, and as the ratings for the active process cannot 
be combined with the residual ratings for limitation of 
motion, an evaluation for rheumatoid arthritis in excess of 
20 percent is not in order.  See 38 C.F.R. § 4.71a, DC 5002.    

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 20 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for rheumatoid arthritis, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for 
rheumatoid arthritis are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


